On reargument, order of the Supreme Court, Special Term, entered September 24, 1935, resettling a prior order, entered April 1, 1935, granting the motion of the defendant Gomer, as executor, for the reargument of a motion to confirm the referee’s report of sale and to confirm and ratify the docketing of the deficiency judgment; and for a reargument of a cross-motion made by the defendant to set aside the sale of August 8, 1933, and to vacate the docketing of the deficiency judgment; and granting the defendant’s motion in so far as the docketing of the deficiency judgment was denied and the judgment vacated to that extent, reversed on the law, without costs, and the motion denied, with leave, if the defendant be so advised, to move to vacate the judgment of foreclosure and sale so as to provide for the entry of a judgment that does not authorize a deficiency judgment in advance of an application therefor based on the report of sale. (Emigrant Industrial Sav. Bank v. Van Bokkelen, 269 N. Y. 110; Guaranteed Title & Mortgage Co. v. Scheffres, No. 1, ante, p. 294.) Carswell, Davis, Johnston, Adel and Taylor, JJ., concur. [See 246 App. Div. 730; ante, p. 725.]